Citation Nr: 1528348	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to educational assistance at the 100 percent rate under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 2010, to March 6, 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of Muskogee Education Center (EC) dated in February 2013, which awarded the Veteran Chapter 33 educational assistance at the 90 percent level.  In June 2014, the appellant appeared at a videoconference hearing held before the undersigned.  

Jurisdiction of the Veteran's claims file resides in the Houston RO.  


FINDINGS OF FACT

1.  The Veteran had 35 months and 7 days of active duty service.  

2.  The Veteran was not discharged from active duty due to physical disability.


CONCLUSION OF LAW

The criteria for educational assistance at the 100 percent rate under the Post 9/11 GI Bill have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA does not apply to educational assistance claims, including the Post-9/11 GI Bill, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  See 38 C.F.R. § 21.9510 (2014).  In any event, the essential facts are not in dispute.  The case rests on the interpretation and application of the relevant law.  The VCAA, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

In February 2013, the Veteran was awarded educational assistance benefits under the Post-9/11 GI Bill program at the 90 percent level.  He contends that he is entitled to benefits at the maximum, i.e., 100 percent, level.  

In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty after September 11, 2001.  38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service, to 100 percent for at least 36 months.  Id.  

The Veteran's DD Form 214 verified that he served on active duty from March 30, 2010, to March 6, 2013, which equates to a period of 2 years, 11 months, and 7 days.  The narrative reason for separation was "insufficient retainability (economic reasons)."  Thus, the Veteran had 35 months and 7 days of active duty, which entitles him to benefits at 90 percent of the maximum rate (i.e., at least 30 months but less than 36 months of active duty).  38 U.S.C.A. §§ 3311(b), 3313(c); 38 C.F.R. § 21.9640(a).  

The Veteran contends, however, that he is entitled to the maximum rate because he was involuntarily separated, through no fault of his own, prior to his original separation date.  He notes that his DD Form 214 states that he completed the first full term of service.  However, his DD Form 214 also sets forth his specific dates of service, noted be less than 36 months.  

In support of his assertion, the Veteran also points to a memorandum dated in December 2012, in which he was informed that he was being involuntary [sic] separated 3 months prior to his contractual ETS date.  He was informed that "for purposes of post-service benefits, involuntary early separation prescribed by this policy is considered to be for the convenience of the Government.  It therefore does not affect any right, privilege, or benefit that you are otherwise entitled had you completed your enlistment . . ., except that you will not be entitled to pay and allowances for the period not served."   

Unfortunately, however, the law pertaining to Chapter 33 educational assistance does not permit an exception under these circumstances.  The Veteran is entitled to the benefit, i.e., Post-9/11 GI Bill educational assistance; it is the rate of payment that is affected by his length of service.  The only exception that allows payment at the 100 percent rate for less than 36 months of service is if the individual is discharged "due to service-connected disability."  38 U.S.C.A. § 3311(b)(2); 38 C.F.R. § 21.9640(a).  The Veteran testified at his hearing that he was not separated due to service-connected disability.  In addition, his formal "Orders" for separation noted that he was not being separated by reason of physical disability.   

The statutory scheme provides for the rate of payment of educational assistance to be based on the length of service.  A limited exception was carved out for situations where a disability incurred in service prevents the Veteran from completing a longer period of service.  Such is not the case where a Veteran is involuntarily separated before his original date.  

The Board sympathizes with the Veteran's situation.  However, the periods of service required to establish entitlement to Post-9/11 GI Bill benefits at the various percentage rates are set by statute.  See 38 U.S.C.A. §§ 3311(b)(3), 3313; 38 C.F.R. § 21.9640.  Like other legal requirements which are based on dates, they are absolute requirements.  For example, a U.S. citizen cannot vote one day before the date of his or her 18th birthday.  

To the extent that the Veteran may feel that he was misled by the December 2012 memorandum from his commanding officer, VA benefits must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  In other words, incomplete or erroneous information provided by government employees cannot form the basis for a grant of benefits.

The appellant's arguments are essentially equitable in nature.  The Secretary of VA, but not the Board, has discretionary power to provide equitable relief, and the appellant is free to apply to the Secretary and request that he exercise his discretionary authority to grant his claim on an equitable basis.  See 38 U.S.C.A. § 503 (West 2014); 38 C.F.R. § 2.7 (2014); see also Darrow v. Derwinski, 2 Vet. App. 303, 304 -06 (1992); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, supra.  Authority to award equitable relief under 38 U.S.C.A. § 503(a) (West 2014) is committed to the sole discretion of the Secretary, and that the Board is without jurisdiction to consider matters which are solely committed to the Secretary's exercise of that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

In sum, notwithstanding any extenuating circumstances or claims of fairness, the Board must apply the relevant law.  Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and in this case, there is, unfortunately, no legal basis on which the appellant's claim can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to educational assistance at the 100 percent rate under Chapter 33, Title 38, United States Code, is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


